313 F.2d 639
Robert G. VENN, Plaintiff-Appelleev.TENNESSEAN NEWSPAPERS, INC., Defendant-Appellant.
No. 14964.
United States Court of Appeals Sixth Circuit.
March 6, 1963.

1
Cecil Sims, Nashville, Tenn., for appellant.


2
Caruthers Ewing, Memphis, Tenn., and J. Vaulx Crockett, Nashville, Tenn., for appellee.


3
Before WEICK and O'SULLIVAN, Circuit Judges, and DARR, District Judge.

ORDER.

4
In this libel action against defendant-appellant, who conducted a daily newspaper in Nashville, Tennessee, the District Judge found two of the alleged libelous publications to be libelous per se and awarded damages to the plaintiff-appellee.


5
The oral arguments made and the briefs submitted by the attorneys for the parties have been carefully considered and the facts revealed by the appendices have been fully reviewed.  Under the facts and applicable law we conclude that a fair and just decision was made by the District Judge in his clearly expressed opinion reported at D.C., 201 F.Supp. 47 (1962).  Therefore, in accord therewith,


6
IT IS ORDERED that the judgment be affirmed.